Citation Nr: 1213223	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for esophagus adenocarcinoma with liver and peritoneal metastasis, for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1969 to December 1972, with his DD Form 214 for that tour of duty also indicating 11 months and 25 days of prior active service.  He again had active duty from November 1990 to June 1991.  The Veteran passed away in October 2004; the appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of death and accrued benefits.  The appellant timely appealed those issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was initially before the Board in January 2009 and April 2010, at which time it was remanded for further development.  The case was returned to the Board in July 2011 for further appellate review; at that time, the Board sought a specialized VHA medical opinion.  Such was obtained in November 2011; the appellant was sent a copy of that VHA medical opinion and was informed in a January 2012 letter that she had 60 days to submit additional evidence and argument if she so desired.  

In response to that January 2012 letter, the appellant submitted a statement in March 2012.  With that response, the appellant submitted a Medical Opinion Response Form indicating that she was "submitting the enclosed argument.  [She] did not waive RO consideration of this."  She crossed out the portion of the statement that read: "evidence and request that my case be remanded to the RO for consideration of this new evidence in the first instance"; she signed and initialed those changes.

From the above, it appears that the appellant does not wish to waive jurisdiction of RO consideration of the evidence that she submitted, but also does not want such non-waiver of evidence to result in a remand to the RO.  In fact, she stated in the submitted correspondence that she thought "all the remanding, researching, etc. is a tactic to prolong this process until you wear me down and I go away."

While the appellant understandably desires a positive outcome in this case, the Board must unfortunately remand the matter so that the RO can consider the new evidence in the first instance.  It is clear that the appellant did not waive jurisdiction of this evidence.  While it appears that she does not want her case to be remanded again, her decision to not waive RO jurisdiction renders such course of action unavoidable.  

The Board regrets further delay in this matter and sympathizes with the appellant's frustration in this case.  However, the Board's only recourse at this time is to remand in order for the RO to review and consider the evidence of record in its totality in the first instance.  

Accordingly, the case is REMANDED for the following action:

Review the entire claims file and readjudicate the appellant's claims of service connection for service connection for cause of the Veteran's death and service connection for esophagus adenocarcinoma with liver and peritoneal metastasis, for accrued benefits purposes only.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


